DETAILED ACTION
This office action is in response to the communication received on 11/27/2019 concerning application no. 16/697,363 filed on 11/27/2019.
Claims 1-18 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because Figs. 7-10 show flowcharts without written-in descriptions to indicate the function that is executed in each step.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“a topogram receiver to receive…” in claim 9: A review of the original specification does not appear to set forth a corresponding structure for the claimed “topogram receiver”.



“an examination parameter calculator to calculate…” in claim 9: A review of the original specification does not appear to set forth a corresponding structure for the claimed “examination parameter calculator”.

“a training sample receiver to receive…” in claim 10: A review of the original specification does not appear to set forth a corresponding structure for the claimed “training sample receiver”.

“an algorithm trainer to train…” in claim 10: A review of the original specification does not appear to set forth a corresponding structure for the claimed “algorithm trainer”.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5, 9-12, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 is indefinite for the following reasons:
Lines 2-3, recite “a computed tomography image sample corresponding to the topogram sample”. This claim element is indefinite. Given that a CT image and topogram are both x-ray generated two dimensional images, it is unclear if the claim is establishing that there are multiple images or that the topogram is an image obtained via CT modality.
For purposes of examination, the Office is considering the topogram to be an image obtained via CT and is a CT image.

Claim 17 is indefinite for the following reasons:
Lines 2-3, recite “a computed tomography image sample corresponding to the topogram sample”. This claim element is indefinite. Given that a CT image and topogram are both x-ray generated two dimensional images, it is unclear if the claim is establishing that there are multiple images or that the topogram is an image obtained via CT modality.
For purposes of examination, the Office is considering the topogram to be an image obtained via CT and is a CT image.


For purposes of examination, the Office is considering a central processing unit (CPU) as a “topogram receiver”.

Claim limitation “fat distribution information determiner” (See claim 9) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It would be unclear to one with ordinary skill in the art what structural features or components are needed to satisfy this claimed “fat distribution information determiner”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For purposes of examination, the Office is considering a central processing unit (CPU) as a “fat distribution information determiner”.

Claim limitation “examination parameter calculator” (See claim 9) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It would be unclear to one with ordinary skill in the art what structural features or components are needed to satisfy this claimed “examination parameter calculator”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.


Claim limitation “training sample receiver” (See claim 10) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It would be unclear to one with ordinary skill in the art what structural features or components are needed to satisfy this claimed “training sample receiver”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For purposes of examination, the Office is considering a central processing unit (CPU) as a “training sample receiver”.

Claim limitation “algorithm trainer” (See claim 10) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It would be unclear to one with ordinary skill in the art what structural features or components are needed to satisfy this claimed “algorithm trainer”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For purposes of examination, the Office is considering a central processing unit (CPU) as a “algorithm trainer”.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Toth et al. (PGPUB No. US 2010/0098310) in view of Makrogiannis et al. ("Automated Abdominal Fat Quantification and Food Residue Removal in CT",  9-10 Jan. 2012, 2012 IEEE Workshop on Mathematical Methods in Biomedical Image Analysis, pages 81-86).

Regarding claim 1, Toth teaches a method for calculating an examination parameter for a computed tomography examination of an area of interest of a patient, comprising: 
receiving a topogram of the area of interest of the patient (Paragraph 0028 teaches that a CT image data 62 is acquired at low dose and is done to obtain a pre-scan axial image. This can be in the form of a low dose scout scan of the patient. Paragraph 0029 teaches that the scout scan may be limited to a target area or region of interest and based on the location of the individual within the gantry of the CT imaging system); 
calculating the examination parameter for the computed tomography examination of the area of interest of the patient based on the fat distribution information determined (Paragraph 0041 teaches that the contrast medium dose can be calculated. This can be a function of lean body weight (LBW). Paragraphs 0035-0038 teach that the fat pixels and the fat ratio in relation to the imaged object weight is used in the determination of the LBW).
	However, Toth is silent regarding a method, comprising:
determining fat distribution information by applying a trained machine learning algorithm to the topogram, wherein the fat distribution information includes distribution information regarding visceral fat of the patient and distribution information regarding subcutaneous fat of the patient.

determining fat distribution information by applying a trained machine learning algorithm to the topogram, wherein the fat distribution information includes distribution information regarding visceral fat of the patient and distribution information regarding subcutaneous fat of the patient (Paragraphs 3-5 of the “Experiments and Discussion” section teach that the classification scheme is tested with the extraction and identification of the visceral fat. This segmentation, global fat identification, is also performed with consideration of the subcutaneous fat. Abstract teaches that the fat pixels are identified and divided into subcutaneous and visceral components. Fig. 3 shows that the post food residue removal, the images distinguishing the subcutaneous and visceral fats. While Fig. 3 shows a manual procedure, the “Removal of Food Residues” section states that the work of the paper is to use a learning scheme that automates the process. “Classification using SVMs” section teaches the training of a classifier).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Toth with Makrogiannis’s teaching of determining distribution of fat in a patient that is able to observe subcutaneous and visceral fat. This modified method would provide the user with accurate labeling of visceral fat and remove false positives generated by food residues (Abstract of Makrogiannis). Furthermore, this allows for the improvement of accurate of the visceral fat quantification and can be critical to for clinical outcomes (Final paragraph of Makrogiannis on page 85).

Regarding claim 3, modified Toth teaches the method in claim 1, as discussed above.
	Toth further teaches a method, wherein the examination parameter is a contrast medium administration parameter (Paragraph 0041 teaches that the contrast medium dose can be calculated. This can be a function of lean body weight (LBW). Paragraphs 0035-0038 teach that the fat pixels and the fat ratio in relation to the imaged object weight is used in the determination of the LBW).


However, Toth is silent regarding a method, further comprising: 
receiving a plurality of training samples, each training sample of the plurality of training samples including a topogram sample and a corresponding fat distribution information sample, 
training the machine learning algorithm based on the plurality of training samples.
In an analogous imaging field of endeavor, regarding the monitoring of fat in CT imaged subjects, Makrogiannis teaches a method, further comprising: 
receiving a plurality of training samples, each training sample of the plurality of training samples including a topogram sample and a corresponding fat distribution information sample (Paragraphs 1-2 of the “Experiments and Discussion” section teaches that 144 CT images are used in the training of the learning scheme. The data sets includes a wide range of BMI, visceral, and subcutaneous fat areas), 
training the machine learning algorithm based on the plurality of training samples (Paragraphs 1-2 of the “Experiments and Discussion” section teaches that 144 CT images are used in the training of the learning scheme. The data sets includes a wide range of BMI, visceral, and subcutaneous fat areas).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Toth with Makrogiannis’s teaching of training samples being used in training the machine learning algorithm. This modified method would provide the user with accurate labeling of visceral fat and remove false positives generated by food residues (Abstract of Makrogiannis). Furthermore, this allows for the improvement of accurate of the visceral fat quantification and can be critical to for clinical outcomes (Final paragraph of Makrogiannis on page 85).

Regarding claim 5, modified Toth teaches the method in claim 4, as discussed above.

	In an analogous imaging field of endeavor, regarding the monitoring of fat in CT imaged subjects, Makrogiannis teaches a method, wherein each training sample of the plurality of training samples further includes a computed tomography image sample corresponding to the topogram sample (Paragraphs 1-2 of the “Experiments and Discussion” section teaches that 144 CT images are used).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Toth with Makrogiannis’s teaching of CT images being training samples. This modified method would provide the user with accurate labeling of visceral fat and remove false positives generated by food residues (Abstract of Makrogiannis). Furthermore, this allows for the improvement of accurate of the visceral fat quantification and can be critical to for clinical outcomes (Final paragraph of Makrogiannis on page 85).

Regarding claim 6, modified Toth teaches the method in claim 4, as discussed above.
	However, Toth is silent regarding a method, wherein at least one of 
each training sample of the plurality of training samples further includes a corresponding fat quantification sample indicative of an overall fat content of the patient to whom a respective training sample relates, and 
wherein the machine learning algorithm is configured for determining a fat quantification indicative of an overall fat content of the patient.
	In an analogous imaging field of endeavor, regarding the monitoring of fat in CT imaged subjects, Makrogiannis teaches a method, wherein at least one of 
each training sample of the plurality of training samples further includes a corresponding fat quantification sample indicative of an overall fat content of the patient to whom a respective training sample relates (Paragraph 1 of the “The Abdomen Quantification Framework” section teaches that the identification is done of global fat voxels. Paragraphs 1-2 of the “Experiments and Discussion” section teaches that 144 CT images are used in the training of the learning scheme. The data sets includes a wide range of BMI, visceral, and subcutaneous fat areas. Fig. 2 description teaches that the fat quantification algorithm is identifying global fat voxels. See Fig. 2), and 
wherein the machine learning algorithm is configured for determining a fat quantification indicative of an overall fat content of the patient (Paragraph 1 of the “The Abdomen Quantification Framework” section teaches that the identification is done of global fat voxels. Paragraphs 1-2 of the “Experiments and Discussion” section teaches that 144 CT images are used in the training of the learning scheme. The data sets includes a wide range of BMI, visceral, and subcutaneous fat areas. Fig. 2 description teaches that the fat quantification algorithm is identifying global fat voxels. See Fig. 2).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Toth with Makrogiannis’s teaching of observing overall fat in training samples. This modified method would provide the user with accurate labeling of visceral fat and remove false positives generated by food residues (Abstract of Makrogiannis). Furthermore, this allows for the improvement of accurate of the visceral fat quantification and can be critical to for clinical outcomes (Final paragraph of Makrogiannis on page 85).

Regarding claim 7, modified Toth teaches the method in claim 1, as discussed above.
Toth further teaches a method, further comprising:
irradiating the area of interest of the patient with x- rays based on the examination parameter (Paragraph 0026 teaches that parameters are set for the scanning with CT imaging. Paragraph 0025 teaches that the power and timing signals to the radiation source can be controlled).

Regarding claim 8, modified Toth teaches the method in claim 7, as discussed above.
Toth further teaches a method, further comprising:
Paragraph 0022 teaches that a radiation source 16 transmits X-rays and on the opposite site is the detector array 18. Paragraph 0023 teaches that the x-rays pass through the patient and the projected x-rays are detected); 
generating a medical image based on the projection data (Paragraph 0023 teaches that images are obtained by this projection through a medical patient. Fig. 1 is showing a medical patient being imaged); and 
providing the medical image (Paragraph 0040 teaches that the images are displayed).

Regarding claim 9, Toth teaches a calculation device for calculating an examination parameter for a computed tomography examination of an area of interest of a patient, comprising: 
a topogram receiver to receive a topogram of the area of interest of the patient (Paragraph 0028 teaches that a CT image data 62 is acquired at low dose and is done to obtain a pre-scan axial image. This can be in the form of a low dose scout scan of the patient. Paragraph 0029 teaches that the scout scan may be limited to a target area or region of interest and based on the location of the individual within the gantry of the CT imaging system. Gantry is responsible for imaging as seen in Fig. 1. Paragraph 0027 teaches a computer with a memory and processor is used to perform the functions);
an examination parameter calculator to calculate the examination parameter for the computed tomography examination of the area of interest of the patient based on the fat distribution information determined (Paragraph 0041 teaches that the contrast medium dose can be calculated. This can be a function of lean body weight (LBW). Paragraphs 0035-0038 teach that the fat pixels and the fat ratio in relation to the imaged object weight is used in the determination of the LBW. Paragraph 0027 teaches a computer with a memory and processor is used to perform the functions).
	However, Toth is silent regarding a device, comprising:

a fat distribution information determiner to determine fat distribution information by applying a trained machine learning algorithm to the topogram, the fat distribution information including distribution information regarding visceral fat of the patient and distribution information regarding subcutaneous fat of the patient (Paragraphs 3-5 of the “Experiments and Discussion” section teach that the classification scheme is tested with the extraction and identification of the visceral fat on a database. This segmentation, global fat identification, is also performed with consideration of the subcutaneous fat. Abstract teaches that the fat pixels are identified and divided into subcutaneous and visceral components. Fig. 3 shows that the post food residue removal, the images distinguishing the subcutaneous and visceral fats. While Fig. 3 shows a manual procedure, the “Removal of Food Residues” section states that the work of the paper is to use a learning scheme that automates the process. “Classification using SVMs” section teaches the training of a classifier. A processor is inherently present to perform the function of a machine learning algorithm that is image processing for a CT system).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Toth with Makrogiannis’s teaching of determining distribution of fat in a patient that is able to observe subcutaneous and visceral fat. This modified apparatus would provide the user with accurate labeling of visceral fat and remove false positives generated by food residues (Abstract of Makrogiannis). Furthermore, this allows for the improvement of accurate of the visceral fat quantification and can be critical to for clinical outcomes (Final paragraph of Makrogiannis on page 85).

Regarding claim 10, modified Toth teaches the calculation device in claim 9, as discussed above.
	However, Toth is silent regarding a calculation device, further comprising: 

an algorithm trainer to train the machine learning algorithm based on the plurality of training samples.
	In an analogous imaging field of endeavor, regarding the monitoring of fat in CT imaged subjects, Makrogiannis teaches a calculation device, further comprising: 
a training sample receiver to receive a plurality of training samples, each training sample of the plurality of training samples including a topogram sample and a corresponding fat distribution information sample (Paragraphs 1-2 of the “Experiments and Discussion” section teaches that 144 CT images are used in the training of the learning scheme. The data sets includes a wide range of BMI, visceral, and subcutaneous fat areas. A processor is inherently present to perform the function of a machine learning algorithm that is image processing for a CT system), 
an algorithm trainer to train the machine learning algorithm based on the plurality of training samples (Paragraphs 1-2 of the “Experiments and Discussion” section teaches that 144 CT images are used in the training of the learning scheme. The data sets includes a wide range of BMI, visceral, and subcutaneous fat areas. A processor is inherently present to perform the function of a machine learning algorithm that is image processing for a CT system).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Toth with Makrogiannis’s teaching of training samples being used in training the machine learning algorithm. This modified apparatus would provide the user with accurate labeling of visceral fat and remove false positives generated by food residues (Abstract of Makrogiannis). Furthermore, this allows for the improvement of accurate of the visceral fat quantification and can be critical to for clinical outcomes (Final paragraph of Makrogiannis on page 85).

Regarding claim 11, modified Toth teaches the calculation device in claim 9, as discussed above.
Paragraph 0041 teaches that the contrast medium dose can be calculated. This can be a function of lean body weight (LBW). Paragraphs 0035-0038 teach that the fat pixels and the fat ratio in relation to the imaged object weight is used in the determination of the LBW).

Regarding claim 12, modified Toth teaches the calculation device in claim 10, as discussed above.
	Toth further teaches a computed tomography device, comprising: 
the calculation device of claim 10 (See above claim 10 rejection) to calculate an examination parameter for a computed tomography examination of an area of interest of the patient (Paragraph 0041 teaches that the contrast medium dose can be calculated. This can be a function of lean body weight (LBW). Paragraphs 0035-0038 teach that the fat pixels and the fat ratio in relation to the imaged object weight is used in the determination of the LBW. Paragraph 0026 teaches that parameters are set for the scanning with CT imaging. Paragraph 0025 teaches that the power and timing signals to the radiation source can be controlled); and 
an x-ray source to irradiate the area of interest of the patient with x-rays based on the examination parameter (Paragraph 0022 teaches that a radiation source 16 transmits X-rays and on the opposite site is the detector array 18. Paragraph 0023 teaches that the x-rays pass through the patient and the projected x-rays are detected. Paragraph 0026 teaches that parameters are set for the scanning with CT imaging. Paragraph 0025 teaches that the power and timing signals to the radiation source can be controlled).

	Regarding claim 13, modified Toth teaches the method in claim 1, as discussed above.
	Toth further teaches a non-transitory computer program product storing program elements to induce a calculation device to carry out the method of claim 1 (See above claim 1 rejection), when the Paragraph 0027 teaches that the computer has a floppy disk drive, CD-ROM drive, or DVD-ROM drive, for reading instructions and/or data from a computer-readable medium 52, such as a floppy disk, CD-ROM, or DVD and is able to execute instructions and perform functions with a processor).

	Regarding claim 14, modified Toth teaches the method in claim 1, as discussed above.
Toth further teaches a non-transitory computer program product storing program elements, readable and executable by a calculation device, to perform the method of claim 1 (See above claim 1 rejection) when the program elements are executed by the calculation device (Paragraph 0027 teaches that the computer has a floppy disk drive, CD-ROM drive, or DVD-ROM drive, for reading instructions and/or data from a computer-readable medium 52, such as a floppy disk, CD-ROM, or DVD and is able to execute instructions and perform functions with a processor).

	Regarding claim 18, modified Toth teaches the device in claim 11, as discussed above.
A computed tomography device, comprising: 
the calculation device of claim 11 (See above claim 11 rejection) to calculate an examination parameter for a computed tomography examination of an area of interest of the patient; and 
an x-ray source to irradiate the area of interest of the patient with x-rays based on the examination parameter (Paragraph 0041 teaches that the contrast medium dose can be calculated. This can be a function of lean body weight (LBW). Paragraphs 0035-0038 teach that the fat pixels and the fat ratio in relation to the imaged object weight is used in the determination of the LBW. Paragraph 0026 teaches that parameters are set for the scanning with CT imaging. Paragraph 0025 teaches that the power and timing signals to the radiation source can be controlled. Paragraph 0026 teaches that parameters are set for the scanning with CT imaging. Paragraph 0025 teaches that the power and timing signals to the radiation source can be controlled).

Claims 2 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Toth et al. (PGPUB No. US 2010/0098310) in view of Makrogiannis et al. ("Automated Abdominal Fat Quantification and Food Residue Removal in CT",  9-10 Jan. 2012, 2012 IEEE Workshop on Mathematical Methods in Biomedical Image Analysis, pages 81-86) further in view of Christner et al. ("Size-specific Dose Estimates for Adult Patients at CT of the Torso", December 2012, Radiology, Volume 265 No. 3, pages 841-847).

Regarding claim 2, modified Toth teaches the method in claim 1, as discussed above.
However, the combination of Toth and Makrogiannis is silent regarding a method, wherein at least one of the 
examination parameter is an x-ray exposure parameter and 
the examination parameter is calculated by applying an automatic exposure control algorithm to the fat distribution information.
In an analogous imaging field of endeavor, regarding fat related computed tomographic imaging, Christner teaches a method, wherein at least one of the 
examination parameter is an x-ray exposure parameter (h 1 of page 842 teaches that CTDI is a quantification of the radiation output) and 
the examination parameter is calculated by applying an automatic exposure control algorithm to the fat distribution information (Paragraph 4 of the “Discussions” section teaches that the variation and distribution of fat in the patient is considered. This results in the automatic exposure control (AEC) system to change the volume CT dose index (CTDI) based on the anatomy. Paragraph 6 of the “Discussions” section teaches that an AEC algorithm is used. Paragraph 1 of page 842 teaches that CTDI is a quantification of the radiation output).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Toth and Makrogiannis with Christner’s teaching 

Regarding claim 15, modified Toth teaches the method in claim 2, as discussed above.
Toth further teaches a method, wherein the examination parameter is a contrast medium administration parameter (Paragraph 0041 teaches that the contrast medium dose can be calculated. This can be a function of lean body weight (LBW). Paragraphs 0035-0038 teach that the fat pixels and the fat ratio in relation to the imaged object weight is used in the determination of the LBW).

Regarding claim 16, modified Toth teaches the method in claim 2, as discussed above.
However, Toth is silent regarding a method, further comprising: 
receiving a plurality of training samples, each training sample of the plurality of training samples including a topogram sample and a corresponding fat distribution information sample, 
training the machine learning algorithm based on the plurality of training samples.
In an analogous imaging field of endeavor, regarding the monitoring of fat in CT imaged subjects, Makrogiannis teaches a method, further comprising: 
receiving a plurality of training samples, each training sample of the plurality of training samples including a topogram sample and a corresponding fat distribution information sample (Paragraphs 1-2 of the “Experiments and Discussion” section teaches that 144 CT images are used in the training of the learning scheme. The data sets includes a wide range of BMI, visceral, and subcutaneous fat areas), 
training the machine learning algorithm based on the plurality of training samples (Paragraphs 1-2 of the “Experiments and Discussion” section teaches that 144 CT images are used in the training of the learning scheme. The data sets includes a wide range of BMI, visceral, and subcutaneous fat areas).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Toth with Makrogiannis’s teaching of training samples being used in training the machine learning algorithm. This modified method would provide the user with accurate labeling of visceral fat and remove false positives generated by food residues (Abstract of Makrogiannis). Furthermore, this allows for the improvement of accurate of the visceral fat quantification and can be critical to for clinical outcomes (Final paragraph of Makrogiannis on page 85).

Regarding claim 17, modified Toth teaches the method in claim 16, as discussed above.
However, Toth is silent regarding a method, wherein each training sample of the plurality of training samples further includes a computed tomography image sample corresponding to the topogram sample.
	In an analogous imaging field of endeavor, regarding the monitoring of fat in CT imaged subjects, Makrogiannis teaches a method, wherein each training sample of the plurality of training samples further includes a computed tomography image sample corresponding to the topogram sample (Paragraphs 1-2 of the “Experiments and Discussion” section teaches that 144 CT images are used).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Toth with Makrogiannis’s teaching of CT images being training samples. This modified method would provide the user with accurate labeling of visceral fat and remove false positives generated by food residues (Abstract of Makrogiannis). Furthermore, this allows for the improvement of accurate of the visceral fat quantification and can be critical to for clinical outcomes (Final paragraph of Makrogiannis on page 85).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Larson (PGPUB No. US 2014/0270053): Teaches fat based AEC control.
Blaskovics et al. (PGPUB No. US 2014/0016846): Teaches fat based CT imaging. Teaches the control and change of imaging parameter and imaging based on adjusted protocols.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        
/PATRICIA J PARK/Primary Examiner, Art Unit 3793